Per Curiam.
The plaintiff brought suit to recover compensation for personal injuries received by him and damage done to his automobile in a collision with a truck belonging to the defendants. The defendants admitted liability, and the jury returned a verdict in favor of the plaintiff for the sum of $1,250.
The only contention made before us is that this verdict is excessive. Our examination of the testimony leads us to the conclusion that the verdict should not be interfered with for this reason. If the jury believed that the personal injuries suffered by the plaintiff and the damage done to the automobile were as testified to by him and his witnesses, the verdict, in our opinion, is moderate. There was no contradictory evidence on the question of the personal injuries received by the plaintiff in the accident.
The rule to show cause will be discharged.